Exhibit 10.41

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (“Agreement”) is made and
entered into effective as of August 31, 2010 (“Effective Date”), by and between
Mark A. LeDoux (“Employee”), and Natural Alternatives International, Inc., a
Delaware corporation (“Company”). The Company and Employee may be referred to
herein collectively as the “Parties.”

RECITALS

WHEREAS, the Company and Employee entered into that certain Amended and Restated
Employment Agreement dated January 30, 2004, as amended on June 28, 2010 (the
“Prior Agreement”); and

WHEREAS, the Company and Employee each desire to amend and restate the Prior
Agreement to reflect certain agreed upon changes approved by the Company’s Board
of Directors as hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound thereby, the
Parties agree as follows:

AGREEMENT

1. Employment. As of the Effective Date, Employee serves as the Chief Executive
Officer and Assistant Treasurer of the Company. Employee’s employment is at-will
and may be terminated by either Employee or the Company at any time for any
reason or no reason, with or without Cause (as hereinafter defined), upon
written notice to the other, or without any notice upon the death of Employee.
The at-will status of the employment relationship may not be modified except by
an agreement in writing signed by the Chief Financial Officer of the Company and
Employee, the terms of which were approved in advance in writing by the
Company’s Board of Directors (which shall include any committee or subcommittee
thereof authorized to determine matters of executive employment and
compensation).

2. Employee Handbook. Employee and the Company understand and agree that nothing
in the Company’s Employee Handbook is intended to be, and nothing in it should
be construed to be, a limitation of the Company’s right to terminate, transfer,
demote, suspend and administer discipline at any time for any reason. Employee
and the Company understand and agree nothing in the Company’s Employee Handbook
is intended to, and nothing in such Employee Handbook should be construed to,
create an implied or express contract of employment contrary to this Agreement
nor to relieve either party of any of its obligations under this Agreement.

3. Position and Responsibilities.

a. During Employee’s employment with the Company hereunder, Employee shall
report to the Company’s Board of Directors and shall have such responsibilities,
duties and

 

1



--------------------------------------------------------------------------------

authority as the Company, through its Board of Directors, may from time to time
assign to Employee and that are normal and customary duties of a Chief Executive
Officer and Assistant Treasurer of a publicly held corporation. Employee shall
perform any other duties reasonably required by the Company and, if requested by
the Company, shall serve as a director and/or as an additional officer of the
Company or any subsidiary or affiliate of the Company without additional
compensation.

b. Employee, in Employee’s capacity as Chief Executive Officer and Assistant
Treasurer for the Company, shall diligently and to the best of Employee’s
ability perform all duties that such positions entail. Employee shall devote
such time, energy, skill and effort to the performance of Employee’s duties
hereunder as may be fairly and reasonably necessary to faithfully and diligently
further the business and interests of the Company and its subsidiaries. Employee
agrees not to engage in any other business activity that would materially
interfere with the performance of Employee’s duties under this Agreement.
Employee represents to the Company that Employee has no other outstanding
commitments inconsistent with any of the terms of this Agreement or the services
to be rendered under it.

c. Employee shall render Employee’s service at the Company’s offices in the
County of San Diego, California, or such other location as is mutually agreed
upon by the Company and Employee. It is understood, however, and agreed that
Employee’s duties may from time to time require travel to other locations,
including other offices of the Company and/or its subsidiaries both within and
outside the United States.

4. Compensation.

a. Salary. During the term of Employee’s employment hereunder, the Company
agrees to pay Employee a base salary of Three Hundred Thousand dollars
($300,000) per year, payable in arrears no less frequently than bi-weekly in
accordance with the Company’s general payroll practices, and which amount shall
be prorated for any partial year period such base salary amount was in effect.
The amount of Employee’s base salary as set forth in this Section 4(a) may be
adjusted from time to time by an agreement in writing signed by the Chief
Financial Officer of the Company and Employee, the terms of which were approved
in advance by action of the Company’s Board of Directors (or authorized
committee or subcommittee thereof). All references in this Agreement to
Employee’s base salary shall mean the base salary as adjusted from time to time.

b. Additional Benefits. During Employee’s employment with the Company, in
addition to the other compensation and benefits set forth herein, Employee shall
be entitled to receive and/or participate in such other benefits of employment
generally available to the Company’s other corporate officers when and as
Employee becomes eligible for them. The Company reserves the right to modify,
suspend or discontinue any and all benefit plans, policies and practices at any
time without notice to or recourse by the Employee, so long as such action is
taken generally with respect to other similarly situated persons and does not
single out Employee. Notwithstanding the foregoing, Employee’s eligibility to
participate in any cash incentive or bonus plans of the Company shall be in the
sole discretion of the Company’s Board of Directors.

 

2



--------------------------------------------------------------------------------

c. No Other Compensation. Employee acknowledges and agrees that, except as
expressly provided herein, and as set forth in the Company’s Employee Handbook
or any other written compensation arrangement approved by the Company’s Board of
Directors, Employee is not entitled to any other compensation or benefits from
the Company.

d. Withholdings. All compensation under this Agreement shall be paid less
withholdings required by federal and state law and less deductions agreed to by
the Company and Employee.

5. Termination.

a. Due to Death. Employee’s employment with the Company shall terminate
automatically in the event of Employee’s death. The Company shall have no
obligation to Employee or Employee’s estate for base salary or any other form of
compensation or benefit other than amounts accrued through the date of
Employee’s death, except as otherwise required by law or pursuant to a specific
written policy, agreement or benefit plan of the Company.

b. Without Cause, Severance Benefit. In the event Employee is terminated by the
Company without Cause and not as a result of death, upon Employee’s delivery to
the Company of an executed general release in a form substantially similar to
that set forth in Attachment #1 attached hereto (“Release”), Employee shall be
entitled to receive a severance benefit in an amount equal to one (1) year’s
base salary. If Employee does not execute and deliver the Release within twenty
(20) business days of Employee’s termination (the “Release Execution Period”),
Employee shall only be entitled to receive a severance benefit in an amount
equal to one (1) month’s base salary. Any severance benefit owing under this
Section 5(b) shall be paid in accordance with the terms of the Release or, if
Employee does not execute and deliver the Release, within ten (10) business days
after expiration of the Release Execution Period.

c. With Cause, No Severance Benefit. The Company may terminate Employee for
Cause. For purposes of this Agreement, Cause shall mean the occurrence of one or
more of the following events: (i) the Employee’s commission of any fraud against
the Company or any of its subsidiaries; (ii) Employee’s intentional
appropriation for Employee’s personal use or benefit of the funds of the Company
or of its subsidiaries not authorized in writing by the Board of Directors;
(iii) Employee’s conviction of any crime involving moral turpitude;
(iv) Employee’s conviction of a violation of any state or federal law that could
result in a material adverse impact upon the business of the Company or its
subsidiaries; (v) Employee engaging in any other professional employment or
consulting or directly or indirectly participating in or assisting any business
that is a current or potential supplier, customer or competitor of the Company
or its subsidiaries without prior written approval from the Company’s Board of
Directors; (vi) Employee’s failure to comply with the Company’s written policy
on acceptance of gifts and gratuities as in effect from time to time; or
(vii) when Employee has been disabled and is unable to perform the essential
functions of the position for any reason notwithstanding reasonable
accommodation, provided Employee has received from the Company compensation in
an amount equivalent to Employee’s severance benefit payment. No severance
benefit shall be due to Employee if Employee is terminated for Cause, including
if Employee is terminated for Cause upon or after a Change in Control (as
hereinafter defined and separately addressed below), except in the event of
disability as set forth above.

 

3



--------------------------------------------------------------------------------

d. Resignation or Retirement, No Severance Benefit. This Agreement shall be
terminated upon Employee’s voluntary retirement or resignation. No severance
benefit shall be due to Employee if Employee resigns or retires from employment
for any reason or at any time, including upon or after a Change in Control.

e. Payment Through Date of Termination. Except as otherwise set forth herein,
upon the termination of this Agreement for any reason, Employee shall be
entitled to receive any unpaid compensation earned through the effective date of
termination. If this Agreement is terminated for any reason before year-end
bonus or other compensation becoming payable to Employee, then such bonus and
other compensation shall be forfeited in full by Employee.

6. Termination Obligations.

a. Return of Company Property. Upon termination of this Agreement and cessation
of Employee’s employment, Employee agrees to return all Company Property (as
such term is defined in that certain Confidential Information and Invention
Assignment Agreement, Covenant of Exclusivity and Covenant Not to Compete by and
between Company and Employee dated January 30, 2004) to the Company promptly,
but in no event later than two (2) business days following termination of
employment.

b. Termination of Benefits. Any and all benefits to which Employee is otherwise
entitled shall cease upon Employee’s termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of the Company.

c. Termination of Other Positions. Upon termination of Employee’s employment
with the Company, Employee shall be deemed to have resigned from all other
offices and directorships then held with the Company or its subsidiaries, unless
otherwise expressly agreed in a writing signed by the Parties.

d. Employee Cooperation. Following termination of Employee’s employment,
Employee shall cooperate fully with the Company in all matters including, but
not limited to, advising the Company of all pending work on behalf of the
Company and the orderly transfer of work to other employees or representatives
of the Company. Employee shall also cooperate in the defense of any action
brought by any third party against the Company that relates in any way to
Employee’s acts or omissions while employed by the Company.

e. Survival of Obligations. Employee’s obligations under this Section 6 shall
survive the termination of employment and the termination of this Agreement.

7. Change in Control. In the event of any Change in Control, the following
provisions will apply.

a. Any of the following shall constitute a “Change in Control” for the purposes
of this Agreement:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the

 

4



--------------------------------------------------------------------------------

combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets;

(iii) A change in the composition of the Company’s Board of Directors, as a
result of which fewer than 50% of the incumbent directors are directors who
either (i) had been directors of the Company on the date 24 months prior to the
date of the event that may constitute a Change in Control (the “original
directors”) or (ii) were elected, or nominated for election, to the Board of
Directors with the affirmative votes of at least a majority of the aggregate of
the original directors who were still in office at the time of the election or
nomination and the directors whose election or nomination was previously so
approved; or

(iv) Any transaction as a result of which any person is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), directly or indirectly, of securities of the Company
representing at least 20% of the total voting power represented by the Company’s
then outstanding voting securities. For this purpose, the term “person” shall
have the same meaning as when used in Sections 13(d) and 14(d) of the Exchange
Act but shall exclude (i) a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or of a parent or subsidiary of the
Company and (ii) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of the
common stock of the Company.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

b. In the event of a Change in Control, this Agreement shall continue in effect
unless terminated by Employee or the Company.

c. If Employee is terminated without Cause following a Change in Control by the
Company and/or the surviving or resulting corporation, upon Employee’s delivery
to the Company of an executed Release, Employee shall be entitled to receive as
severance pay or liquidated damages, or both, a lump sum payment (“Change in
Control Severance Payment”) in an amount equal to two (2) years’ compensation or
such greater amount as the Board of Directors determines from time to time
pursuant to terms which may not be revoked or reduced thereafter. If Employee
does not execute and deliver the Release within the Release Execution Period,
Employee shall only be entitled to receive a Change in Control Severance Payment
in an amount equal to one (1) month’s compensation.

d. Subject to applicable law, any Change in Control Severance Payment shall be
paid in accordance with the terms of the Release or, if Employee does not
execute and deliver the Release, within ten (10) business days after the
expiration of the Release Execution Period.

 

5



--------------------------------------------------------------------------------

The total of any payment pursuant to this Section 7 shall be limited to the
extent necessary, in the opinion of legal counsel acceptable to Employee and the
Company, to avoid the payment of an “excess parachute” payment within the
meaning of Section 280G of the Code or any similar successor provision.

e. In the event of termination of Employee’s employment under Section 7(c), and
provided Employee delivers to the Company an executed Release, the Company shall
cause each then-outstanding stock option granted by the Company to the Employee
as of the date of termination to become fully exercisable and to remain
exercisable for the term of the option.

8. Arbitration. Employee and the Company hereby agree that certain Mutual
Agreement to Mediate and Arbitrate Claims by and between Employee and Company
dated as of January 30, 2004 (“Mutual Agreement to Mediate and Arbitrate
Claims”) remains in full force and effect and is made a part hereof. Employee’s
obligations under this Section 8 and such Mutual Agreement to Mediate and
Arbitrate Claims shall survive the termination of employment and the termination
of this Agreement.

9. Confidential Information and Inventions. Employee and the Company hereby
agree that certain Confidential Information and Invention Assignment Agreement,
Covenant of Exclusivity and Covenant Not to Compete by and between Employee and
Company dated as of January 30, 2004 (“Confidential Information and Invention
Assignment Agreement”) remains in full force and effect and is made a part
hereof. Employee’s obligations under this Section 9 and such Confidential
Information and Invention Assignment Agreement shall survive the termination of
employment and the termination of this Agreement.

10. Competitive Activity. Employee covenants, warrants and represents that
during the period of Employee’s employment with the Company, Employee shall not
engage anywhere, directly or indirectly (as a principal, shareholder, partner,
director, manager, member, officer, agent, employee, consultant or otherwise),
or be financially interested in any business that is involved in business
activities that are the same as, similar to, or in competition with the business
activities carried on by the Company or any business that is a current or
potential supplier, customer or competitor of the Company without prior written
approval from the Company’s Board of Directors. Notwithstanding the foregoing,
Employee may invest in and hold up to one percent (1%) of the outstanding voting
stock of a publicly held company that is involved in business activities that
are the same as, similar to, or in competition with the business activities
carried on by the Company or any business that is a current or potential
supplier, customer or competitor of the Company without the prior written
approval of the Company’s Board of Directors; provided, however, that if such
publicly held company is a current or potential supplier, customer or competitor
of the Company, the Employee shall advise the Audit Committee of the Company’s
Board of Directors in writing of Employee’s investment in such company as soon
as reasonably practicable.

11. Employee Conduct. Employee covenants, warrants and represents that during
the period of Employee’s employment with the Company, Employee shall at all
times comply with the Company’s written policy as in effect from time to time on
the acceptance of gifts and gratuities from customers, vendors, suppliers, or
other persons doing business with the Company. Employee represents and
understands that acceptance or encouragement of any gift or gratuity

 

6



--------------------------------------------------------------------------------

not in compliance with such policy may create a perceived financial obligation
and/or conflict of interest for the Company and shall not be permitted as a
means to influence business decisions, transactions or service. In this
situation, as in all other areas of employment, Employee is expected to conduct
himself or herself using the highest ethical standard.

12. Miscellaneous Provisions.

a. Entire Agreement. This Agreement, the Mutual Agreement to Mediate and
Arbitrate Claims, the Confidential Information and Invention Assignment
Agreement and any attachments and/or exhibits hereto or thereto contain the
entire agreement between the Parties, and supersede any and all other
agreements, either oral or in writing, between the Parties, with respect to
Employee’s employment by the Company. Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, oral or otherwise,
have been made by any party, or anyone acting on behalf of any party, which are
not embodied herein or therein and acknowledges that no other agreement,
statement or promise not contained in this Agreement, the Mutual Agreement to
Mediate and Arbitrate Claims, or the Confidential Information and Invention
Assignment Agreement shall be valid or binding. To the extent the practices,
policies or procedures of the Company, now or in the future, are inconsistent
with the terms of this Agreement, the provisions of this Agreement shall
control.

b. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

c. Severability. Should any part or provision of this Agreement be held by a
court of competent jurisdiction to be illegal, unenforceable, invalid or void,
the remaining provisions of this Agreement shall continue in full force and
effect and the validity of the remaining provisions shall not be affected by
such holding.

d. Attorneys’ Fees. Except as set forth in the Mutual Agreement to Mediate and
Arbitrate Claims, should any party institute any action, arbitration or
proceeding to enforce, interpret or apply any provision of this Agreement, the
Parties agree that the prevailing party shall be entitled to reimbursement by
the non-prevailing party of all recoverable costs and expenses, including, but
not limited to, reasonable attorneys’ fees.

e. Interpretation. This Agreement shall be construed as a whole, according to
its fair meaning, and not in favor of or against any party. By way of example
and not in limitation, this Agreement shall not be construed in favor of the
party receiving a benefit nor against the party responsible for any particular
language in this Agreement. The headings and captions contained in this
Agreement are for convenience of reference only and shall not constitute a part
of this Agreement and shall not be used in the construction or interpretation of
this Agreement.

f. Amendment; Waiver. This Agreement may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
the Chief Financial Officer of the Company and Employee, the terms of which were
approved in advance in writing by the Company’s Board of Directors. The failure
of either party hereto at any time to require the performance by the other party
hereto of any provision hereof shall in no way affect

 

7



--------------------------------------------------------------------------------

the full right to require such performance at any time thereafter, nor shall the
waiver by either party hereto of a breach of any provision hereof be taken or
held to be a waiver of any succeeding breach of such provision or waiver of the
provision itself or a waiver of any other provision of this Agreement.

g. Assignment. This Agreement is binding on and is for the benefit of the
Parties and their respective successors, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Company (except to an affiliate of the Company
or to a person, as defined herein, in accordance with a Change in Control) or by
the Employee.

h. No Restrictions; No Violation. The Employee represents and warrants that:
(i) Employee is not a party to any agreement that would restrict or prohibit
Employee from entering into this Agreement or performing fully Employee’s
obligations hereunder; and (ii) the execution by Employee of this Agreement and
the performance by Employee of Employee’s obligations and duties pursuant to
this Agreement will not result in any breach of any other agreement to which
Employee is a party.

i. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission or
other electronic means shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile or other
electronic means shall be deemed to be their original signatures for all
purposes.

j. Legal Representation; Independent Counsel. The law firm of K&L Gates LLP has
prepared this Agreement on behalf of the Company based on the Company’s
instructions. K&L Gates LLP does not represent any other party to this
Agreement. In executing this Agreement, Employee represents that Employee has
neither requested nor been given legal advice or counsel by K&L Gates LLP or any
of its attorneys. Employee is aware of Employee’s right to obtain separate legal
counsel with respect to the negotiation and execution of this Agreement and
acknowledges that K&L Gates LLP has recommended that Employee retain Employee’s
own counsel for such purpose. Employee further acknowledges that Employee
(i) has read and understands this Agreement and its exhibits and attachments;
(ii) has had the opportunity to retain separate counsel in connection with the
negotiation and execution of this Agreement; and (iii) has relied on the advice
of separate counsel with respect to this Agreement or made the conscious
decision not to retain counsel in connection with the negotiation and execution
of this Agreement.

k. Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Code (“Section 409A”), where applicable, and will be
interpreted and applied in a manner consistent with that intention.
Notwithstanding any other provision of this Agreement, any payments provided to
Employee under this Agreement as a result of a “separation from service” (within
the meaning of Section 409A) that are treated as a “deferral of compensation”
under final regulations issued pursuant to Section 409A or other applicable
guidance in effect at the time of such “separation from service” will be paid as
provided in this

 

8



--------------------------------------------------------------------------------

Agreement, except that if Employee is a “specified employee” (within the meaning
of Section 409A) at the time of such “separation from service,” any such
payments will be deferred to the minimum extent necessary so that they are not
payable before the first day of the seventh month following the date of such
“separation from service” (or, if earlier, upon Employee’s death or the earliest
accelerated date that complies with Section 409A).

[Signatures on following page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

EMPLOYEE

/s/ Mark A. LeDoux

Mark A. LeDoux COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

By:  

/s/ Ken Wolf

  Ken Wolf, Chief Financial Officer

 

10



--------------------------------------------------------------------------------

ATTACHMENT #1

FORM OF

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

This Separation Agreement and General Release of Claims (“Agreement”) is entered
into by and between Mark A. LeDoux (“Former Employee”) and Natural Alternatives
International, Inc., a Delaware corporation (“Company”).

RECITALS

A. Former Employee’s employment with the Company terminated effective on
                    .

B. Former Employee and Company desire to settle and compromise any and all
possible claims between them arising out of their relationship to date,
including Former Employee’s employment with the Company, and the termination of
Former Employee’s employment with the Company, and to provide for a general
release of any and all claims relating to Former Employee’s employment and its
termination.

NOW, THEREFORE, incorporating the above recitals, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Separation Payment by Company. In consideration of Former Employee’s promises
and covenants contained in this Agreement:

a. Company will, within ten business days following the Effective Date of this
Agreement, pay to Former Employee the sum of                      and     /100
dollars ($                    ), which amount represents one-half of the amount
of separation pay due Former Employee, less all applicable withholdings and
deductions. The balance of separation pay shall be paid on a bi-weekly basis
through the remaining severance period ending                     . Former
Employee acknowledges and agrees he has received payment for all unused accrued
vacation pay as well as all salary to which he was entitled through the
Effective Date of this Agreement, less usual deductions.

b. Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
where applicable, and will be interpreted and applied in a manner consistent
with that intention. Notwithstanding any other provision of this Agreement, any
payments provided to Former Employee under this Agreement as a result of a
“separation from service” (within the meaning of Section 409A) that are treated
as a “deferral of compensation” under final regulations issued pursuant to
Section 409A or other applicable guidance in effect at the time of such
“separation from service” will be paid as provided in this Agreement, except
that if Former Employee is a “specified employee” (within the meaning of
Section 409A) at the time of such “separation from

 

1



--------------------------------------------------------------------------------

service,” any such payments will be deferred to the minimum extent necessary so
that they are not payable before the first day of the seventh month following
the date of such “separation from service” (or, if earlier, upon Former
Employee’s death or the earliest accelerated date that complies with
Section 409A).

2. Release.

(a) Former Employee does hereby unconditionally, irrevocably and absolutely
release and discharge the Company and its subsidiaries and affiliates, and its
and their respective directors, officers, employees, volunteers, agents,
attorneys, stockholders, insurers, successors and/or assigns, from any and all
losses, liabilities, claims, demands, causes of action, or suits of any type,
whether in law and/or in equity, related directly or indirectly or in any way in
connection with any transaction, affairs or occurrences between them to date,
including, but not limited to, Former Employee’s employment with the Company and
the termination of said employment. Former Employee agrees and understands that
this Agreement applies, without limitation, to all wage claims, tort and/or
contract claims, claims for wrongful termination, and claims arising under Title
VII of the Civil Rights Act of 1991, the Americans with Disabilities Act, the
Age Discrimination in Employment Act, the Equal Pay Act, the California Fair
Employment and Housing Act, the Fair Labor Standards Act, the Family and Medical
Leave Act, the California Labor Code, any and all federal or state statutes or
provisions governing discrimination in employment, and the California Business
and Professions Code.

(b) Former Employee irrevocably and absolutely agrees that Former Employee will
not prosecute nor allow to be prosecuted on Former Employee’s behalf in any
administrative agency, whether federal or state, or in any court, whether
federal or state, any claim or demand of any type related to the matters
released above, it being an intention of the parties that with the execution by
Former Employee of this Agreement, the Company and its subsidiaries and
affiliates and its and their respective officers, directors, employees,
volunteers, agents, attorneys, stockholders, successors and/or assigns will be
absolutely, unconditionally and forever discharged of and from all obligations
to or on behalf of Former Employee related in any way to the matters discharged
herein.

3. Confidentiality.

(a) Former Employee agrees that all matters relative to this Agreement shall
remain confidential. Accordingly, Former Employee hereby agrees that Former
Employee shall not discuss, disclose or reveal to any other persons, entities or
organizations, whether within or outside of the Company, with the exception of
Former Employee’s legal counsel, financial, tax and business advisors, and such
other persons as may be reasonably necessary for the management of the Former
Employee’s affairs, the terms, amounts and conditions of settlement and of this
Agreement. Notwithstanding the above, Former Employee acknowledges that Company
may be required to disclose certain terms, aspects or conditions of this
Agreement and/or Former Employee’s termination of employment in the Company’s
public filings made with the United States Securities and Exchange Commission
and Former Employee hereby expressly consents to any such required disclosures.

 

2



--------------------------------------------------------------------------------

(b) Former Employee shall not make, issue, disseminate, publish, print or
announce any news release, public statement or announcement with respect to
these matters, or any aspect thereof, the reasons therefore and the terms or
amounts of this Agreement.

4. Return of Documents and Equipment. Former Employee represents that Former
Employee has returned to the Company all Company Property (as such term is
defined in that certain Confidential Information and Invention Assignment
Agreement, Covenant of Exclusivity and Covenant Not To Compete by and between
Former Employee and Company). In the event Former Employee has not returned all
Company Property, Former Employee agrees to reimburse the Company for any
reasonable expenses it incurs in an effort to have such property returned. These
reasonable expenses include attorneys’ fees and costs.

5. Civil Code Section 1542 Waiver.

(a) Former Employee expressly accepts and assumes the risk that if facts with
respect to matters covered by this Agreement are found hereafter to be other
than or different from the facts now believed or assumed to be true, this
Agreement shall nevertheless remain effective. It is understood and agreed that
this Agreement shall constitute a general release and shall be effective as a
full and final accord and satisfaction and as a bar to all actions, causes of
action, costs, expenses, attorneys’ fees, damages, claims and liabilities
whatsoever, whether or not now known, suspected, claimed or concealed pertaining
to the released claims. Former Employee acknowledges that Former Employee is
familiar with California Civil Code §1542, which provides and reads as follows:

“A general release does not extend to claims which the creditor does not know of
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.”

(b) Former Employee expressly waives and relinquishes any and all rights or
benefits which Former Employee may have under, or which may be conferred upon
Former Employee by the provisions of California Civil Code §1542, as well as any
other similar state or federal statute or common law principle, to the fullest
extent that Former Employee may lawfully waive such rights or benefits
pertaining to the released claims.

 

   

 

  Initials of Former Employee

6. OWBPA Provisions. In the event Former Employee is forty (40) years old or
older, in accordance with the Older Workers’ Benefit Protection Act of 1990,
Former Employee is aware of and acknowledges the following: (i) Former Employee
has the right to consult with an attorney before signing this Agreement and has
done so to the extent desired; (ii) Former Employee has twenty-one (21) days to
review and consider this Agreement, and Former Employee may use as much of this
twenty-one (21) day period as Former Employee wishes

 

3



--------------------------------------------------------------------------------

before signing; (iii) for a period of seven (7) days following the execution of
this Agreement, Former Employee may revoke this Agreement, and this Agreement
shall not become effective or enforceable until the revocation period has
expired; (iv) this Agreement shall become effective eight (8) days after it is
signed by Former Employee and the Company, and in the event the parties do not
sign on the same date, this Agreement shall become effective eight (8) days
after the date it is signed by Former Employee.

7. Entire Agreement. The parties declare and represent that no promise,
inducement or agreement not herein expressed has been made to them and that this
Agreement contains the entire agreement between and among the parties with
respect to the subject matter hereof, and that the terms of this Agreement are
contractual and not a mere recital. This Agreement supersedes any and all other
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof.

8. Applicable Law. This Agreement is entered into in the State of California.
The validity, interpretation, and performance of this Agreement shall be
construed and interpreted according to the laws of the State of California.

9. Agreement as Defense. This Agreement may be pleaded as a full and complete
defense and may be used as the basis for an injunction against any action, suit
or proceeding which may be prosecuted, instituted or attempted by either party
in breach thereof.

10. Severability. If any provision of this Agreement, or part thereof, is held
invalid, void or voidable as against public policy or otherwise, the invalidity
shall not affect other provisions, or parts thereof, which may be given effect
without the invalid provision or part. To this extent, the provisions, and parts
thereof, of this Agreement are declared to be severable.

11. No Admission of Liability. It is understood that this Agreement is not an
admission of any liability by any person, firm, association or corporation.

12. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission or
other electronic means shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile or other
electronic means shall be deemed to be their original signatures for all
purposes.

13. Representation of No Assignment. The parties represent and warrant that they
have not heretofore assigned, transferred, subrogated or purported to assign,
transfer or subrogate any claim released herein to any person or entity.

14. Cooperation. The parties hereto agree that, for their respective selves,
heirs, executors and assigns, they will abide by this Agreement, the terms of
which are meant to be contractual, and further agree that they will do such acts
and prepare, execute and deliver such documents as may reasonably be required in
order to carry out the objectives of this Agreement.

 

4



--------------------------------------------------------------------------------

15. Arbitration. Any dispute arising out of or relating to this Agreement shall
be resolved pursuant to that certain Mutual Agreement to Mediate and Arbitrate
Claims made and entered into effective as of January 30, 2004, by and between
the Company and Former Employee.

17. Legal Representation; Independent Counsel. The law firm of K&L Gates LLP has
prepared this Agreement on behalf of the Company based on the Company’s
instructions. K&L Gates LLP does not represent any other party to this
Agreement. In executing this Agreement, Former Employee represents that Former
Employee has neither requested nor been given legal advice or counsel by K&L
Gates LLP or any of its attorneys. Former Employee is aware of Former Employee’s
right to obtain separate legal counsel with respect to the negotiation and
execution of this Agreement and acknowledges that K&L Gates LLP has recommended
that Former Employee retain Former Employee’s own counsel for such purpose.
Former Employee further acknowledges that Former Employee (i) has read and
understands this Agreement; (ii) has had the opportunity to retain separate
counsel in connection with the negotiation and execution of this Agreement; and
(iii) has relied on the advice of separate counsel with respect to this
Agreement or made the conscious decision not to retain counsel in connection
with the negotiation and execution of this Agreement.

18. Further Acknowledgements. Each party represents and acknowledges that it is
not being influenced by any statement made by or on behalf of the other party to
this Agreement. Former Employee and the Company have relied and are relying
solely upon his, her or its own judgment, belief and knowledge of the nature,
extent, effect and consequences relating to this Agreement and/or upon the
advice of their own legal counsel concerning the consequences of this Agreement.

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date(s)
shown below.

 

FORMER EMPLOYEE

 

Mark A. LeDoux

Dated:

 

 

Executed in :

 

 

  , California   (City)  

COMPANY

Natural Alternatives International, Inc.,

a Delaware corporation

By:

 

 

  (Signature)  

 

5



--------------------------------------------------------------------------------

Printed Name:

 

 

 

Title:

 

 

 

Dated:

 

 

Executed in:

 

 

  , California   (City)  

 

6